Jlfler a re-argument of the. cause, Judge Underwood delivered the following opinion of the court:
Upon a careful re-examination of the record in these cases, after re-argument, we cannot resist the conclusion that the transaction was usurious on the part of Outen. There is no proof of the *635Bale of the note by John Graves to him which can be relied on. The statements of the bill, and the statement of his answer to the cross bill upon this subject, are satisfactorily disproved,and we think it is clear, that it was an advance of the money to Win. W. Graves. We shall not comment on the testimony or conduct of the parties.
The money having been loaned prior to the passage of the act of 1819, severe as it may be, Outen js not entitled to any relief.
Wherefore, the decree as to John Graves is affirmed, with costs, and the decree as to W. W. Graves is reversed, with costs, and the cause remanded, withdicections to dismiss the bill.